Citation Nr: 0738142	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  03-15 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
identified as congestive heart failure and pulmonary 
hypertension, secondary to service-connected diabetes 
mellitus.

2.  Entitlement to an initial rating for diabetes mellitus 
higher than 20 percent for the period from July 9, 2001 to 
October 24, 2001, and higher than 40 percent beginning 
October 25, 2001. 



WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1966 to 
August 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California that granted service connection and 
assigned an initial 10 percent rating for diabetes mellitus 
(DM), type II, associated with herbicide exposure, effective 
July 9, 2001, and denied service connection for congestive 
heart failure and for sleep apnea, each as secondary to 
service-connected DM, and denied service connection for 
lymphoma associated with herbicide exposure.  

The veteran filed a notice of disagreement (NOD) in October 
2002 with the initial 20 percent rating assigned for DM and 
the denials of service connection for congestive heart 
failure and for lymphoma.  The RO issued a statement of the 
case (SOC) in April 2003 that addressed all three of these 
issues.  In a June 2003 substantive appeal, the veteran 
expressed continued disagreement with the initial rating for 
DM and the denial of service connection for a heart disorder 
and, through his representative, conceded the denial of the 
claim for service connection for lymphoma, thereby indicating 
the veteran's intent to withdraw from appellate consideration 
the matter of service connection for lymphoma. 

Additionally, in June 2003, the veteran disagreed with the 
denial of his claim for service connection for sleep apnea, 
which was also decided in the August 2002 decision noted 
above; thus, a timely NOD was received on this matter.  
However, as discussed in the REMAND below, a September 2004 
SOC does not reflect a de novo review by a Decision Review 
Officer (DRO) as requested by the veteran.

In a February 2006 supplemental SOC (SSOC), the RO granted 
higher initial staged ratings for DM of 20 percent for the 
period from July 9, 2001 to October 24, 2001, and 40 percent 
beginning October 25, 2001 and continued the denial of the 
veteran's claim for service connection for a heart disorder, 
secondary to service-connected DM.

In June 2007, the veteran and his wife testified before the 
undersigned Veterans Law Judge sitting at the RO; a 
transcript of that hearing is of record.  Additional medical 
evidence was received during the hearing without a waiver of 
initial RO consideration.  At the hearing, the veteran 
revoked the power of attorney of his service representative, 
the Veterans of Vietnam Wars, and proceeded pro se.  
In addition, the undersigned agreed to hold the record open 
for 60 days to afford the veteran time to submit additional 
evidence; however, no additional evidence was submitted.  

The Board has characterized the claims for higher initial 
ratings in light of the decision in Fenderson v. West, 12 
Vet. App. 119 (1999).  Further, while the RO assigned higher 
staged ratings during the pendency of this appeal, as higher 
ratings remain available and the veteran is presumed to be 
seeking the maximum available benefit, the claims for a 
higher rating at each stage remains viable on appeal. Id; AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

Lastly, in a June 2003 statement, it appears the veteran 
raises a claim for a total rating based on individual 
unemployability (TDIU) rating.  At a July 2005 independent 
medical examination, it reasonably appears that the veteran 
is raising a claim for kidney problems secondary to his 
service-connected diabetes mellitus. Also, during the June 
2007 hearing, the veteran appears to raise the issue of 
service connection for bilateral foot conditions, neuropathy, 
and diabetic retinopathy, each as secondary to service-
connected diabetes mellitus.  As the RO has not yet 
adjudicated these matters, they are not properly before the 
Board; hence, they are referred to the RO for appropriate 
action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.

Initially, the Board notes that, during the June 2007 
hearing, new medical evidence was submitted to the Board that 
relates to the veteran's claims on appeal; however, the 
veteran did not provide a waiver, despite requests to do so, 
which would allow the Board to consider that evidence without 
referral to the Agency of Original Jurisdiction (AOJ).  Thus, 
to avoid potential prejudice to the veteran, a remand for 
consideration of this evidence by the AOJ, in the first 
instance, and issuance of a supplemental SOC (SSOC) 
reflecting such consideration, is warranted.  See 38 C.F.R. 
§§ 19.31, 20.1304 (2007).

In addition, during the June 2007 Board hearing, the veteran 
indicated that he had received treatment for his service-
connected diabetes mellitus and related conditions by non-VA 
health care providers, and that some of those records are not 
associated with the claims file.  Furthermore, the medical 
evidence previously of record indicates that the veteran was 
under the care of Dr. Khatibloo and was also treated at 
"Med-Care" prior to his hospital admission, as reported by 
the veteran in September 2000 Whittier Hospital records.  In 
addition, an October 2001 Presbyterian Intercommunity 
Hospital record reflects that the veteran reported three 
weeks prior to this admission, another medical provider was 
treating him for an enlarged heart.  However, there are no 
treatment records from Dr. Khatibloo, "Med-Care," or the 
medical provider who treated him for an enlarged heart prior 
to October 2001 associated with the claims file.  Thus, the 
RO should request that the veteran provide signed 
authorization to enable it to obtain all relevant medical 
records, to specifically include medical records from Dr. 
Khatibloo, "Med-Care" and the medical provider who treated 
him for an enlarged heart prior to October 2001.   

As noted above, the veteran filed a timely Notice of 
Disagreement (NOD) with the August 2002 denial of service 
connection for sleep apnea secondary to DM in June 2003.  On 
July 20, 2004, the RO sent correspondence to the veteran 
notifying him of his right to elect a Decision Review Officer 
(DRO) to review his appeal or have his claim handled under 
the traditional appeal process.  See 38 U.S.C.A. §§ 5109A, 
7105(d) (West 2002); 38 C.F.R. § 3.2600 (2007).  A September 
2004 Statement of the Case (SOC) noted that the veteran did 
not respond to the July 2004 letter, and that his claim was 
being considered under the traditional appeals process.  
However, the record shows that the AOJ failed to date stamp a 
letter from the veteran dated August 25, 2004 requesting DRO 
review of his appeal.  The Board points out that it was the 
RO's responsibility to date stamp the letter when received.  
In the absence of a date stamp and the unmistakable fact that 
such letter was received by the RO, the Board finds 
reasonable doubt should be granted the veteran and the date 
of document should be considered the date of receipt.  As the 
Board finds that the veteran specifically, and timely, 
requested DRO review of this issue, while the case is in 
remand status, it should be appropriately handled under the 
DRO process and the veteran should be afforded the necessary 
time to submit a substantive appeal.

The Board notes that the September 2004 SOC was signed by a 
DRO; however, a review of the SOC clearly reveals that a de 
novo review pursuant to 38 C.F.R. § 3.2600 was not 
accomplished.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, in addition to the actions requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should ensure that the veteran 
is provided with VCAA notice that is 
compliant with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers who have treated 
him for his diabetes mellitus and heart 
disorders, identified as congestive heart 
failure and pulmonary hypertension, that 
he referred to during the June 2007 Board 
hearing.  In addition, the RO should 
specifically request authorization to 
obtain private treatment records from Dr. 
Khatibloo, "Med-Care's" and the medical 
provider who treated him for an enlarged 
heart prior to October 2001, identified 
by the veteran in medical records noted 
above.  After securing the necessary 
releases, the RO should obtain these 
records.

The aid of the veteran in securing these 
records should be enlisted, as needed.  
If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
initial higher ratings for diabetes and 
for service connection for a heart 
disorder on appeal in light of all 
pertinent evidence (to include the 
evidence submitted directly to the Board 
in June 2007) and legal authority (to 
include "staged ratings," pursuant to 
Fenderson (cited to above)).  If any 
benefit sought on appeal is not granted, 
a supplemental statement of the case 
should be provided, and the veteran 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.

4.  The claim for service connection for 
sleep apnea, secondary to service-
connected DM should be appropriately 
handled under the DRO process, consistent 
with the provisions of 38 C.F.R. § 
3.2600.  The veteran should be informed 
that he must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of this issue to the Board.  See 
38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  Thus, if, and only if, a 
timely substantive appeal is filed, this 
claim should be returned to the Board for 
further appellate consideration, if 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



